Citation Nr: 0921749	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  07-02 153	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Whether new and material evidence was submitted to reopen 
a claim for entitlement to service connection for 
degenerative arthritis of the lumbar spine.

2.  Whether new and material evidence was submitted to reopen 
a claim for entitlement to service connection for duodenal 
ulcer.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1964 to July 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2005 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that in a correspondence dated April 29, 
2009, the Veteran cancelled a hearing scheduled for May 5, 
2009.

FINDINGS OF FACT

1.  A February 1992 rating decision denied entitlement to 
service connection for degenerative arthritis of the lumbar 
spine; the Veteran was notified but did not appeal.

2.  A February 1992 rating decision denied entitlement to 
service connection for duodenal ulcer; the Veteran was 
notified but did not appeal.

3.  Evidence added to the record since the February 1992 
rating decision is cumulative or redundant of the evidence of 
record and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence not having been submitted, the 
claim for entitlement to service connection for degenerative 
arthritis of the spine is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).

New and material evidence not having been submitted, the 
claim for entitlement to service connection for duodenal 
ulcer is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the Veteran in a letter from the 
RO dated in June 2005.  That letter notified the Veteran of 
VA's responsibilities in obtaining information to assist in 
completing his claim and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court also held that in 
order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  The Veteran was adequately notified of 
these matters by the June 2005 correspondence.

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  Further 
attempts to obtain additional evidence would be futile.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In a February 1992 rating decision, the RO denied entitlement 
to service connection for osteoarthritis of the L4-L5 regions 
of the spine and duodenal ulcer. The evidence of record for 
the February 1992 rating decision included the Veteran's 
private health records and his service treatment records.  

In its rating decision, the RO noted that the evidence of 
record contained the Veteran's service medical records but 
that these records were silent as to osteoarthritis of the 
lumbar spine.  The service treatment records showed that the 
Veteran was diagnosed with duodenal ulcer in 1958 and that he 
experienced symptoms a week before the end of his basic 
training.  Records dated between August 1990 and May 1991 
from High Desert Hospital were also of record for the 
February 1992 rating decision.  These records showed evidence 
of mild bulging of the Veteran's disk at the L4-L5 levels of 
his spine.  February 1991 VA myelogram records concluded that 
the Veteran had osteoarthritis.  Also of record at the time 
of the February 1992 decision were records dated between 
April 1970 and May 1970 from Los Robles Hospital.  In a 
personal history obtained at the hospital, the Veteran 
reported that he had a laminectomy and lumbosacral fusion on 
August 22, 1969, and that prior to that time he had hurt his 
back on a few occasions but that on this occasion the pain 
had not gone away.  The Veteran reported that the pain soon 
came back after the procedures but that his back hurt on the 
left rather than his right side.  The Veteran reported that a 
few months following the surgery a young boy jumped on him 
causing him to fall.  The Veteran stated that since that time 
he had experienced pain in his back.  The Veteran also 
reported that he sustained a whiplash injury from an auto 
accident in January 1968.  

The RO found, in February 1992, that the Veteran was 
discharged for a condition which existed prior to service and 
that no aggravation beyond natural progression was found.  
Further, there was no evidence of osteoarthritis in service.  
The Veteran did not appeal and the decision became final. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

In February 2005, the Veteran requested that his claim for 
service connection for a chronic lumbar condition and for a 
chronic stomach disorder be reopened.  In correspondence 
dated June 2005, the Veteran stated that he did not have a 
chronic lumbar condition when he was drafted into the 
military.  He stated that he was subjected to many hard falls 
during hand to hand combat training and one of these falls 
hurt his lower back.  He was sent to the infirmary where he 
was put on light duty.  His pain did not subside and that he 
was threatened when he returned with complaints of the pain.  
He was accused of lying about his condition.  He stated that 
he was sent to the hospital when in Fort Riley, Kansas and 
was hospitalized for nine days for bed rest and physical 
therapy.  He further stated that his back did improve 
somewhat but that the pain persisted.  He said he became very 
ill with his stomach problems in 1969.  The Veteran stated 
that he had stomach problems before service but that these 
problems became very severe during service.  He reported that 
his records should show that he had three ulcers he had not 
had before active duty and that Fort Riley doctors had x-
rayed the Veteran's stomach which would show his stomach 
problems.  

The Veteran provided a statement for his claims file in 
October of 2005.  In this correspondence, the Veteran stated 
that he was stationed in Fort Ord, California in 1964 where 
he was flipped over onto his back during hand to hand combat 
training.  He said he was sent to the infirmary and put on 
light duty after this.  He stated that his lower back 
continued to cause him pain and got worse when he went to his 
permanent station in Fort Riley Kansas.  The Veteran reported 
that he was admitted to the hospital for nine days and that a 
doctor said that he had back problems and three ulcers were 
found.  The Veteran stated that both his back problems and 
his ulcers remained and have become worse.  He said that he 
had numerous back surgeries and chronic back pain which did 
not relieve all of the pain.  As a result, he stated, he was 
almost totally wheelchair bound.

The Veteran provided records from the West-Los Angeles VA 
medical center records dated between June 2004 to May 2005.  
These records include a discussion of the Veteran's use of a 
scooter, wheelchair and stair lift in order to travel.  The 
Veteran is described in these records as having chronic 
intractable pain due to degenerative disc disease and spinal 
stenosis.  The Veteran reported to an examiner in January 
2005 that he was injured during training in the Army and that 
during boot camp he was hospitalized twice for back pain.  If 
he did not take pain medication his pain would be 10 out of 
10 and that he could walk but to do so caused severe pain in 
his lower back.  He also indicated that he suffered from 
gastrointestinal reflux disease.  March 2005 notes state that 
the Veteran had chronic intractable pain due to degenerative 
disk disease and spinal stenosis.  Records from June 2007 
stated that the Veteran had chronic intractable pain which 
was improved with chronic opiates and that he had failed back 
syndrome.

In a January 2007 correspondence, the Veteran stated that he 
felt his case was decided incorrectly because the RO left out 
information regarding injuries sustained in combat training 
and that while there was not enough time to be hospitalized, 
a doctor recommended that he be put on light duty.  The 
Veteran stated that the medical records he had from the time 
he was no longer in service related to his injury in service 
during training.  The Veteran additionally stated that 
regarding his ulcer in 1958, he had reported to a doctor at 
that time for stomach upset and was put on a soft diet for 
six weeks.  He noted that this problem went away until 1964 
when it resurfaced due to the stress of duty after he entered 
the military.  

In an April 2006 statement, the Veteran asked why he was 
drafted if VA had determined that he had stomach problems.  
He said that he did not have stomach problems when he was 
inducted but that he had mentioned previous stomach problems 
he had in 1958 during his induction examination, and by the 
time of his examination he had recovered from his stomach 
problems.  The Veteran stated that his stomach became very 
bad during service and that it had developed from gastric 
pain to ulcers in his stomach which he had not had before 
service.  He mentioned further that when he spoke with a 
doctor in the hospital ward he was told that the operations 
available were not very successful and that he thus decided 
instead to be dismissed from duty rather than undergo an 
operation.  He added that he did not recover from his stomach 
problems.  He stated that he was injured during combat 
training and his records at Fort Ord military hospital should 
have reflected this.

The Veteran added treatment records from the Greater Los 
Angeles VA medical center from August 2005 to October 2006 
and February 2007 to February 2008 to his claims file.  In 
these records the Veteran presented with chronic back pain 
and a diagnosis of failed back syndrome is provided.  In a 
report dated October 2005, the Veteran reported pain on a 
scale of 10 out of 10 in the columbar spine and lumbar spine 
which was reduced with opiates.  

Based upon a comprehensive review, the Board finds the 
evidence added to the record since the February 1992 rating 
decision does not raise a reasonable possibility of 
substantiating the Veteran's claim.  The Veteran has 
submitted no evidence that may be reasonably construed as 
substantiating his claims that degenerative arthritis and 
duodenal ulcer were incurred or aggravated as a result of 
service.  In order for the Veteran to reopen his claim for 
service connection he must present new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).  While most of the 
records and statements submitted by the Veteran after the 
February 1992 rating decision are new, they are not material.  

The Veteran has submitted extensive records from VA medical 
centers, these records describe in detail the Veteran's 
current chronic back pain but examiners failed to make a 
connection between the Veteran's present back pain and his 
time in service.  Additionally, records that do point to an 
origin of the Veteran's back pain point to various injuries 
that occurred both prior to and after his service.  Further, 
while the Veteran was discharged due to his duodenal ulcer, 
the records the Veteran submitted to supplement his claim 
show no diagnosis of or treatment for an ulcer.  Such records 
do not establish that the Veteran's degenerative arthritis or 
duodenal ulcer were incurred or aggravated by service.  
Therefore, the claims for entitlement to service connection 
for degenerative arthritis of the lumbar spine and duodenal 
ulcer may not be reopened.  


ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for degenerative 
arthritis of the lumbar spine; the appeal is denied.

New and material evidence was not received to reopen a claim 
for entitlement to service connection for duodenal ulcer; the 
appeal is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


